COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Darlene Koffey Smith v. Robert C. Williams

Appellate case number:    01-21-00638-CV

Trial court case number: 1172187

Trial court:              County Civil Court at Law No. 1 of Harris County

       Appellant, Darlene Koffey Smith, has filed a notice of appeal from a final judgment signed
on September 3, 2021. The notice of appeal was not filed until November 15, 2021. The record
contains no motion for new trial.
        The deadline for filing a notice of appeal is typically thirty days after the judgment is
signed. See TEX. R. APP. P. 26.1. This deadline will be extended to ninety days after the judgment
is signed if the appellant timely files a motion for new trial, motion to modify the judgment, a
motion to reinstate, or under certain circumstances, a request for findings of fact and conclusions
of law. See TEX. R. APP. P. 26.1(a); Zhuang v. Zhang, No. 01-17-00518-CV, 2017 WL 5712544,
at *1 (Tex. App.—Houston [1st Dist.] Nov. 28, 2017, pet. denied). The appellate court lacks
jurisdiction over an appeal if the notice of appeal is untimely filed. TEX. R. APP. P. 25.1; In re
United Servs. Auto Ass’n, 307 S.W.3d 299, 307 (Tex. 2010).
        Because the clerk’s record contains no timely-filed post-judgment motion, appellant’s
notice of appeal was due within thirty days of the date the judgment was signed. The judgment
was signed on September 3, 2021, and therefore, the notice of appeal was due to be filed by
October 4, 2021. The notice of appeal was not filed until November 15, 2021 and is untimely.
        Accordingly, the Court may dismiss this appeal for want of jurisdiction unless you file a
written response to this notice, within 10 days of the date of this order, establishing that this
Court has jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a).

       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower________
                    Acting individually  Acting for the Court

Date: __December 30, 2021_____